     Case 2:16-cr-00312-WJM Document 28 Filed 12/22/20 Page 1 of 4 PageID: 127




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

    UNITED STATES,
                                                                       No. 16-cr-312-WJM
    v.
                                                                            OPINION
    MALCO E. URZUA.


WILLIAM J. MARTINI, U.S.D.J.:

       This matter comes before the Court on a motion by Defendant Malco E. Urzua
(“Defendant”) for compassionate release and a reduction in sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) in light of the Covid-19 pandemic. ECF No. 22. For the reasons set
forth below, Defendant’s motion is DENIED.

         I.    BACKGROUND

       Defendant is a twenty-eight-year-old transgender woman currently incarcerated at
FCI Fort Dix (“Fort Dix”). On June 30, 2016, Defendant pleaded guilty to a one-count
Information charging her with distribution of child pornography in violation of 18 U.S.C.
§§ 2252A(a)(2)(A) and 2252A(b)(1). See ECF Nos. 9, 11, 13. On April 27, 2017, this
Court sentenced Defendant to the mandatory minimum term of five years of imprisonment,
followed by seven years of supervised release. ECF Nos. 18, 19. Defendant’s full-term
release date is September 2, 2021. Ex. 9, Def. Br., ECF No. 22. Though she is eligible for
home detention on March 5, 2021, the Bureau of Prisons (“BOP”) has indicated she will
be released to a halfway house on April 1, 2021. Exs. 8, 9, Def. Br., ECF No. 22.

       At the time Defendant filed her motion, Fort Dix was experiencing an outbreak of
Covid-19 among inmates and staff. 1 Def. Br. at 1, ECF No. 22. Defendant maintains that
she has “extraordinarily high blood pressure” and a “relatively high body mass index
(BMI)” that place her at “greater risk of either requiring hospitalization or dying if she
contracts Covid-19.” Id. Defendant’s vital signs, taken during a Health Services

1
  Defendant reported Fort Dix had 268 confirmed active cases among inmates and 22 confirmed
active cases among staff as of November 29, 2020. Def. Br. at 7, ECF No. 22. The government
argues that the majority of the inmates who tested positive are from the same housing unit, and
that the remainder are inmates from the Special Housing Unit and several inmates who transferred
in from FCI Elkton. Gov’t Opp’n Br. at 8-9, ECF No. 25. The Government notes further that
Defendant does not claim to be housed in these units. Id. at 9. As of the date of this writing, Fort
Dix has 17 confirmed active cases among inmates and 18 confirmed active cases among staff. See
Covid-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last accessed Dec. 22, 2020).
  Case 2:16-cr-00312-WJM Document 28 Filed 12/22/20 Page 2 of 4 PageID: 128




appointment in October, reveal Defendant is approximately five feet and seven inches tall,
weighs 188 pounds, and has a blood pressure reading of 188/68. Ex. 10, Def. Br., ECF No.
22. With a BMI of 28.6, Defendant is considered “overweight,” but not obese. See Def.
Br. at 6, ECF No. 22; CDC, About Adult BMI, https://www.cdc.gov/healthyweight/
assessing/bmi/adult_ bmi/index.html (last accessed Dec. 21, 2020). Her blood pressure
reading falls within the most severe high blood pressure range categorized as “hypertensive
crisis,” which requires medical attention. See Understanding Blood Pressure Readings,
American Heart Association, https://www.heart.org/en/health-topics/high-bloodpressure/
understanding-blood-pressure-readings (last visited Dec. 21, 2020). Other than providing
her vital sign readings from her October Health Services visit, Defendant has not presented
medical records or any other evidence demonstrating she suffers from, is diagnosed with,
or is being treated for high blood pressure, hypertension, or hypertensive crisis.

        On October 20, 2020, Defendant submitted a written request to the warden of Fort
Dix for transfer to home confinement or compassionate release based on her weight, body
mass index, and history of anxiety and depression. Ex. 7, Def. Br., ECF No. 22. By way
of letter dated October 26, 2020, the warden denied Defendant’s request to be transferred
to home confinement on the grounds that “inmates convicted of sex offenses will not
receive priority treatment for home confinement.” Ex. 8, Def. Br., ECF No. 22. The
warden did not consider the merits of Defendant’s request for compassionate release, but
instead instructed Defendant to resubmit her request identifying extraordinary and
compelling circumstances. Id.

       Rather than resubmit her request to the warden, Defendant filed the instant motion
with the Court on November 29, 2020, arguing that her high blood pressure and BMI, along
with the surge in cases at Fort Dix, warrant her immediate release. See Def. Br., ECF No.
22. The Government opposes the motion, arguing that Defendant's medical conditions do
not warrant a reduction in her sentence. See Gov’t Opp’n Br., ECF No. 25.

      II.    DISCUSSION

       Under the First Step Act, the Court may grant a defendant's motion for
compassionate release or a reduction in his sentence if the defendant shows that (1) he has
exhausted all administrative remedies prior to seeking judicial review; and (2) compelling
and extraordinary reasons exist to justify such release. See United States v. Sellers, No.
10-434 (RMB), 2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020). Here, the parties do not
dispute that Defendant has exhausted her administrative remedies. Defendant requested a
reduction in her sentence on October 20, 2020 and filed the instant motion on November
29, 2020. As more than thirty days have passed since her initial request to the warden for
compassionate release, Defendant’s motion is properly before the Court. See 18 U.S.C.
§ 3582(c).




                                                2
    Case 2:16-cr-00312-WJM Document 28 Filed 12/22/20 Page 3 of 4 PageID: 129




        Once the defendant has met the exhaustion requirement, the Court may exercise its
discretion and grant a defendant’s motion to reduce his term of imprisonment if it finds
that “extraordinary and compelling reasons warrant such a reduction” and “such a
reduction is consistent with applicable policy statements issued by the [United States]
Sentencing Commission.” Id. § 3582(c)(1)(A). The Sentencing Commission's Policy
Statement regarding the reduction of a defendant's sentence provides that a defendant’s
serious physical or medical condition may serve as grounds for the existence of
“extraordinary and compelling reasons.” U.S.S.G. § 1B1.13, Application Note 1(A). In
the context of the Covid-19 pandemic, “[t]he ‘extraordinary and compelling reasons’
inquiry logically has two components: (a) identification of a medical condition that renders
the defendant particularly vulnerable to serious consequences if infected with COVID-19;
and (b) the likelihood of COVID-19 infection, with particular reference to conditions in
the institution in which the defendant is incarcerated.” United States v. Moore, No. 19-101
(KM), 2020 WL 4282747, at *3 (D.N.J. July 27, 2020).

        Upon finding that “extraordinary and compelling reasons” are present, a court must
still consider whether the factors set forth in 18 U.S.C. § 3553(a), to the extent they are
applicable, weigh in favor of a defendant’s release. 18 U.S.C. § 3582(c)(1)(A); see, e.g.,
United States v. Pawlowski, 967 F.3d 327, 329-30 (3d Cir. 2020). The factors include, but
are not limited to: “the nature and circumstances of the offense and the history and
characteristics of the defendant”; “the sentencing range established for the applicable
category of offense”; the need for the sentence imposed to reflect the seriousness of the
offense, afford adequate deterrence, and protect the public from further crimes; and “the
need to avoid sentence disparities.” 18 U.S.C. § 3553(a).

        Here, Defendant states that she suffers from high blood pressure and high BMI. The
CDC has found that adults of any age with hypertension or who are overweight might be
at an increased risk for severe illness if infected with Covid-19, 2 but Defendant offers no
evidence that she is diagnosed with or is being treated for hypertension or high blood
pressure. Defendant presents only a single instance in which her blood pressure reading,
taken at a doctor’s appointment, was abnormally high. The Court cannot infer the severity
of Defendant’s overall medical condition from this isolated reading, but notes that courts
within this District have denied requests by inmates experiencing similar or more severe
medical conditions. See, e.g., United States v. Wilson, No. 13-787-4 (SDW), 2020 WL
7074377, at *2 (D.N.J. Dec. 3, 2020) (denying motion for compassionate release for lack
of an extraordinary and compelling reason where twenty-nine-year-old Defendant suffered
from and was being treated for hypertension); United States v. Wax, No. 14-251, 2020 WL
3468219, at *3 (D.N.J. June 25, 2020) (denying motion for compassionate release for lack


2
   The CDC’s guidance concerning adults with certain medical conditions is available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last accessed Dec. 21, 2020).

                                                3
  Case 2:16-cr-00312-WJM Document 28 Filed 12/22/20 Page 4 of 4 PageID: 130




of an extraordinary and compelling reason where fifty-eight-year-old defendant suffered
from and was being treated for hypertension and obesity) (compiling cases).

       Because Defendant has failed to demonstrate that she has a medical condition
rendering her particularly vulnerable to Covid-19 while incarcerated, the Court finds no
extraordinary and compelling reason for her immediate release under 18 U.S.C. §
3582(c). The Court need not proceed to analyze the factors set forth in 18 U.S.C. § 3553(a).
The Court will deny the motion.

       III.   CONCLUSION

       For the reasons set forth above, Defendant’s motion for compassionate release and
a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. 22, is DENIED.

       An appropriate Order follows.



                                                        /s/ William J. Martini
                                                    WILLIAM J. MARTINI, U.S.D.J.


Date: December 22, 2020




                                                4
